TYSON, J.
It is doubtless the law that if defendant, when he received the twenty dollar gold piece, entertained the fraudulent purpose of appropriating it to his own use, the taking would be felonious, and would constitute a larceny.—Levy v. The State, 79 Ala. 259. But if, after acquiring the possession of the money as the agent of its owner for the purpose of 'changing it or having it changed, he conceived the fraudulent intent to convert it to his'own use or to the use of another, or he fraudulently secreted it with intent to convert it to his_ own use or to the use of another, he was guilty of embezzlement. — 'Code, § 4659.
The defendant was an agent within the meaning of section 4659 of the Code of the owner of the money entrusted to him for the purpose of having it changed. It was an undertaking by him “to transact some business •or to manage some affair for another, by the authority and on account of it.” Besides he was a bailee, with a •special property in the money.—Pullam v. The State, 78 Ala. 34; Hinderer v. The State, 38 Ala. 415; Croc*84heron v. The State, 86 Ala. 65; Butler v. The State, 91 Ala. 87.
Under the evidence it was a question for tlie ju'-v to determine whether the defendant had the intent to-fraudulently convert the money to his own use or to the use of another, as well as was it their peculiar province to determine whether or not he fraudulently secreted it with the intent to convert it to his own use- or to the use of another. The finding by them of the truth of either, would justify -a conviction if -other essential facts were -sufficiently -shown to their satisfaction.
Charge 1 requested hy defendant had a tendency to, mislead the jury to the conclusion, that the burden of proof was upon the State to show what became of the money after it had been embezzled by defendant. No-such burden rests upon the prosecution. But few convictions could ever be had if the State was required to prove what an embezzler lias clone with the money or property converted by him or where he had fraudulently secreted it with the intent to convert it. It is. utterly immaterial what became -of the money after a fraudulent conversion of it -or a fraudulent secretion of it with intent to convert it.
It was misleading also in another aspect of the case. The jury, under the evidence, were authorized to find that what took place between defendant, Childress -and Cobb at the lunch stand, was merely a piece of jugglery resorted to and participated in by all of them for the purpose of fraudulently secreting the money with the intent to convert it.
Charge 2 pretermits all reference to a fraudulent secretion of the money, and for this reason, if for none other, was bad.
Charges 3 and 4 have been so frequently condemned by this court, we will refrain from further comment. Crawford v. The State, 112 Ala. 1; Goldsmith v. The State, 105 Ala. 8; Scott v. The State, Ib. 57.
The remaining charges were properly refused.
Affirmed.